Title: Henry Bouquet to John Penn and the Provincial Commissioners, 4 June 1764
From: Bouquet, Henry
To: Penn, John,Provincial Commissioners



Gentlemen
Philadelphia 4th. June 1764
There being too few of His Majesty’s Regular Troops in this Department to act offensively against the Enemy, till they are joined by the Thousand Men granted by this Government, I request that you will please to give the necessary orders to compleat, arm, and Cloathe these Troops as soon as possible.
The king’s Arms formerly lent to this Province having not been returned, There must be a sufficient quantity for present use, when put in repair.
I would also recommend to provide each man with a good Hatchet made in the form of a common Axe, in lieu of a Bayonet.
The difficulty of Supplying the Troops with shoes out of the Settlements, obliges me to mention that Two Pairs will be necessary for Each man besides the Two Pairs he is to have with him; Carriages will be furnished for those Spare Shoes, and the men must pay for it.
In the Campaign of 1758, This Province granted to General Forbes, Two Troops of Light Horse, which were found of good service, and as I am of opinion that we might employ Horses with success against the savages, I request that you will grant me and equip one Troop; and in case that additional Expence Should be an objection, rather than to be deprived of the Service I expect from them, I would be satisfied to have Fifty men less, whose Pay for the Campaign would amount nearly to the Expence of Horses &c.
I think the Horses would be fitted for that Service, if bought on the Frontiers of Virginia where they are commonly bred in the Woods.
I can not omit to Submit to your Consideration the use that might be made of Dogs against our Savage Enemies; It would be needless to expect that our Foot Soldiers can overtake an Indian in the Woods, and their audacious attempts in attacking our Troops and settlements may, in a great Measure, be ascribed to the certainty of evading our Pursuit by their flight: a few Instances of Indians Seized and worried by Dogs, would, I presume, deter them more effectualy from a War with us, than all the Troops we could raise, and as we have not in this Country the Species of those animals, which would best answer this Purpose, I beg leave to recommend it to you, to have Fifty Couples of proper Hounds imported from Great Britain, with People who understand to train and manage them.
They might be kept on the Frontiers, and a few given to Every Scouting Party, to discover the Ambushes of the Enemy, and direct the Pursuit: This requires that the men intended to follow the Dogs should be well mounted.
As soon as the Troops (which I must suppose inlisted to the End of December next) are compleated; Equipped, and ready to take the Field: I beg that they may have orders to assemble at Fort Loudoun, where they are to join the Regulars, and from that time they will be supplied with Provisions at the Charge of the Crown. I have the honor to be with great Respect Gentlemen Your most obedient, and most Humble Servant
Henry Bouquet


NB. All the Articles mentioned in the above Letter have been agreed to by the Governor and the Commissioners the 4th. of June 1764.
H. B.
To the Governor and Commissioners

 
Endorsed: Copy of Coll. Bouquet’s Letter to Govr. Penn and the Commissioners at Pensilvania 4th June 1764
